Spidi & Fisch, PC ATTORNEYS AT LAW 1227 25th Street, N.W. Suite 200 West Washington, D.C.20037 (202) 434-4660 Facsimile: (202) 434-4661 Joan S. Guilfoyle jguilfoyle@spidiandfisch.com March 4, 2014 Via Edgar Securities and Exchange Commission treet, N.E. Washington,D.C.20549 Re:Parke Bancorp, Inc. (File No. 0-51338) Preliminary Proxy Materials for Annual Meeting on April 22, 2014 Dear Sir or Madam: On behalf of Parke Bancorp, Inc., (the “Company”), pursuant to Rule 14a-6, we are filing preliminary proxy materials and form of proxy for its upcoming Annual Meeting of Stockholders to be held on April 22, 2014.The Company plans to mail proxy materials to its stockholders on or about March 21, 2014. Please note that the Company is required to file proxy materials in preliminary form as the agenda for its annual meeting includes both a proposal to approve the issuance of shares of common stock upon the conversion of outstanding shares of the Company’s Series B Preferred Stock and a proposal to amend its certificate of incorporation to increase the authorized number of shares of common stock. We would appreciate the staff’s comments or clearance at your earliest convenience so as to allow adequate time for printing in advance of the annual meeting.Please contact the undersigned or John J. Spidi, Esq at (202) 434-4660. Sincerely, /s/ Joan S. Guilfoyle Joan S. Guilfoyle
